 8:17-cr-00028-RFR-SMB Doc # 445 Filed: 03/25/21 Page 1 of 2 - Page ID # 4668




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:17CR28

        vs.
                                                                         ORDER
GREGORY BARTUNEK,

                       Defendant.

       Defendant has requested that he be provided copies of documents so he can prepare a
motion under 28 U.S.C. § 2255. (Filing No. 442.) Defendant wants (1) the Statement of Reasons
for Sentencing; (2) the Amended Presentence Investigation Report, which is actually the Third
Revised Presentence Investigation Report and the Court will refer to it as such throughout this
Order (Filing 383); and (3) the sealed portion of the transcript (pgs. 5-23) of the October 17, 2018
hearing on Andrew Wilson’s motion to withdraw as counsel. (Filing No. 407.)

       Defendant claims he needs these documents to prepare a § 2255 motion under 28 U.S.C. §
2255. Defendant asserts he needs the Statement of Reasons and Third Revised Presentence
Investigation Report to show that his sentence was procedurally and substantially unreasonable.
He claims his sentence was improperly calculated under the Sentencing Guidelines because the
number of child pornography images was counted incorrectly. Defendant maintains he needs the
sealed portion of the hearing transcript because Mr. Wilson’s representation was ineffective and
the Court forced Mr. Wilson to represent him against his will.

       Defendant asks that the Statement of Reasons, the Third Revised Presentence Investigation
Report, and the transcript he is requesting be unsealed and that the Court allow his son to access
the documents via the internet and then forward them to him. Alternatively, Defendant requests
that the Court inform him of the cost of the copies so he can pay for them and have them sent to
him.
       The Court will not unseal these documents. They are confidential and need to remain so.
However, Defendant is entitled to a copy of the transcript, Filing No. 407, if he pays for it. The
 8:17-cr-00028-RFR-SMB Doc # 445 Filed: 03/25/21 Page 2 of 2 - Page ID # 4669




Court will direct the Clerk of Court to provide Defendant with the cost for a copy of the transcript
so he can arrange for payment and have it sent to him.

          As to the Statement of Reasons and the Third Revised Presentence Investigation Report,
the court cannot allow copies of these documents to be sent to Defendant because the Bureau of
Prisons (BOP) Policies do not allow inmates to obtain or possess these documents post sentencing.
See BOP Policies 1351.05, available at https://www.bop.gov/resources/policy_and_forms.jsp.
Inmates violating this provision of the policy are subject to disciplinary action. Id. However, this
does not mean Defendant cannot have access to these documents for review. The BOP policy
acknowledges that even though inmates are prohibited from obtaining and possessing photocopies
of these documents, they must be provided a reasonable opportunity to access and review their
Presentence Reports and Statement of Reasons. Id. The policy further provides that “inmates are
responsible for requesting an opportunity to access and review these records with unit staff in
accordance with the Program Statement on Inmate Central File, Privacy Folder and Parole Mini-
Files.” Id. Therefore, Defendant has access to the information he is requesting through his facility.
Defendant just needs to make the proper request. Based on the above, Defendant’s request for
copies of the Statement of Reasons and the Third Revised Presentence Investigation Report is
denied.

          Defendant also requests that Andrew Wilson be removed as his counsel of record.
However, this case is closed and Defendant’s appeal to the Eighth Circuit Court of Appeals and
the United States Supreme Court have been completed. Therefore, there is no reason to remove
Mr. Wilson as counsel of record.

          IT IS ORDERED that Defendant’s request for copies is granted, in part. The Clerk of
Court is directed to mail a copy of this Order, along with the cost of a copy of the sealed transcript
(Filing No. 407) to Defendant. Defendant’s motion is otherwise denied.

          Dated this 25th day of March, 2021.
                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge


                                                  2
